DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	Claims 1-42, 45, 51, 57 are cancelled.  Claims 43, 44, 46-50, 52-56, 58-62 are pending in this application and examined in this Office Action.  
	Applicant’s amendments to the claims necessitated the new grounds of rejection and this Office Action is made Final.   Applicant’s arguments remaining pertinent are addressed at the end of Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 has been considered by the examiner.

Status of Rejections
	1.	The rejection of claim 60 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is maintained. See, below and arguments at end of Office Action.
	
	2.	The rejection of claims 52, 53 and 58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims deleting the word “substantially” in the phrase “substantially devoid.”

	3.	A.	The rejection of claims 43-59 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for generation of photoreceptor cells from human embryonic stem cells (hESCs) cultured in a first defined medium comprising nicotinamide and a second defined medium comprising NIC +bFGF + CHIR or NIC + IWR1e + HSA, does not reasonably provide enablement for generation of photoreceptor cells from all other stem cells cultured in first and second culture conditions solely comprising nicotinamide, is maintained as to the first issued (media composition) and  withdrawn in view of the amendments to the claims specifying human ESCs are used. See, below and arguments at end of Office Action.
		B.	The rejection of claims 61 and 62 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for transplantation and engraftment of the transplanted cells in the sub-retinal space of adult rodents does not reasonably provide enablement for treatment of retinal diseases or disorders in human subjects, is maintained.  See, below and arguments at end of Office Action.

	4.	The rejection of claims 43-47, 50, 51-54, 57, 58 and 60 under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20160243285) (Zhang) in view of Idelson (“Directed Differentiation of Human Embryonic Stem Cells into Functional Retinal Pigment Epithelium Cell,” Cell Stem Cell 5, 396-408, October 2, 2009) (Idelson) and German et al (“Retinal pigment epithelial cells promote spatial reorganization and differentiation of retina photoreceptors,” Journal of Neuroscience Research 86:3503-3514 (2008)) (German) is withdrawn in view of the amendments to the claims and recast below.

	5.	The rejection of claims 48, 49, 55, 56, 59 under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 43-47, 51-54, 57, 58 and 60 above and further in view of Reubinoff et al (US 2015/0010922) (Reubinoff) is withdrawn in view of the amendments to the claims and recast below.

	6.	The rejection of claims 61 and 62 under 35 U.S.C. 103 as being unpatentable over Lamba et al (“Transplantation of Human Embryonic Stem Cell-Derived Photoreceptors Restores Some Visual Function in Crx-Deficient Mice,” Cell Stem Cell 4, 73-79, January 9, 2009) (Lamba) in view of Zhang, Idelson and German as applied to claims 43- 60 above is withdrawn in view of the amendments to the claims and recast below.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 44 depends from claim 43, which is newly amended to recite parts a and b. Both parts a and b recite “media” and it is not clear to which media claim 44 is referring.  For purposes of this Office Action, claim 44 is considered to refer to the media of part a of claim 43. 


Maintained/Recast Grounds of Rejection
1.	Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim 60 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a product of nature.

Broadest reasonable interpretation of claim 60 as a whole

	Claim 60 recites as amended: 
	A composition for use in treating a retinal disease or disorder comprising a population of photoreceptor cells obtainable according to the method of claim 43 and a pharmaceutically acceptable carrier.

	Claim 60 is directed to a composition for use in treating retinal disease or disorder comprising a population of photoreceptor cells obtainable according the method of claim 43 and a pharmaceutical carrier. 

	 As recited in claim 60, no structural characteristics are identified and therefore the characteristics of the cell population are not markedly different from the product’s naturally occurring counterpart in its natural state. The claimed population is described by function only and photoreceptor cell populations having that function are taught in the art for the same purpose.  

	Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter. in the instant case, claim 60 is directed to a composition of matter (the photoreceptor cell population in a pharmaceutically acceptable carrier). The claim is therefore directed to a statutory category, a product.

	Under Revised Step 24, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. The claimed genus of photoreceptor cell populations embraces naturally occurring photoreceptor cell populations as shown by the references Lamba et al (“Efficient generation of retinal progenitor cells from human embryonic stem cells,” PNAS 103:34 August 22, 2006) (Lamba PNAS). Because the photoreceptor cell population is the same as a product of nature, it falls within a judicial exception.

	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the photoreceptor cell population) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.

	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 60 fails to recite any additional elements that amount to significantly more than the judicial exception. Therefore, the claim as a whole does not amount to significantly more than
the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility  analysis.

2.	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. This rejection is changed in view of the amendments to the claims and is directed to the media components. Claim 43 continues to lacks recitation of NIC in step b.
Claims 43, 44, 46-50, 52-56, 58, 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for generation of photoreceptor cells from human embryonic stem cells (hESCs) cultured in a first defined medium comprising nicotinamide and a second defined medium comprising NIC +bFGF + CHIR or NIC + IWR1e + HSA, does not reasonably provide enablement for generation of photoreceptor cells from hESC cells cultured in a second culture conditions not comprising nicotinamide. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

The specification discloses obtaining spheroid bodies (SBs) by culture of hESCs in nicotinamide (page 36, line 30). The specification discloses expression of the mature photoreceptor markers rhodopsin and opsin was obtained in vivo when the SBs were cultured with either NIC +bFGF + CHIR or with NIC + IWR1e + HSA (page 38, lines 1- 11). The specification fails to disclose obtaining mature photoreceptor cells using other culture agents alone or in combination or without NIC. See, also page 42, lines 13-15, disclosing induction of differentiation with NIC, bFGF and CHIR prior to transplantation to the sub-retinal space. Therefore, the specification is enabling for the scope of the claims wherein the first part of step A comprises at least nicotinamide and the second part of step B (culture of SBs) comprises NIC +bFGF + CHIR or with NIC + IWR1e + HSA in order to generate mature photoreceptor cells upon transplantation.  Claim 43 as newly amended does not include NIC in step b.

Claim 43 recites:  A method of generating photoreceptor cells, the method comprising (a) culturing human embryonic stem cells in a medium comprising nicotinamide under conditions that generate photoreceptor cells for at least 3 days, and (b) culturing the photoreceptor cells generated in step (a) in a medium comprising a combination of at least three agents selected from a GSK3 inhibitor, a Wnt inhibitor, bFGF, HSA, or IGF.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based 	on the content of the disclosure.

A. The breadth of the claims: Claim 43 is directed to a method of generating photoreceptor cells, the method comprising (a) culturing human embryonic stem cells in a medium comprising nicotinamide under conditions that generate photoreceptor cells for at least 3 days, and (b) culturing the photoreceptor cells generated in step (a) in a medium comprising a combination of at least three agents selected from a GSK3 inhibitor, a Wnt inhibitor, bFGF, HSA, or IGF.  
The claims are broad, encompassing many culture media components in addition to those now specified and both progenitor and mature photoreceptor cells. No photoreceptor marker is identified and markers are known for both progenitor and mature photoreceptor cells.

B. The nature of the invention: The nature of the invention is unpredictable. Lamba et al (“Generation, Purification and Transplantation of Photoreceptors Derived from Human Induced Pluripotent Stem Cells,” PLos ONE 5(1) 2010) (Lamba) discloses, for example, treatment of induced pluripotent stem cells with Dkk-1, IGF-1 and Noggin showed that eye field transcription factors increased but that the expression of photoreceptor markers Crx, recoverin and Nrl were delayed. Lamba discloses that markers of more differentiated photoreceptors such as recoverin, rhodopsin and opsin were expressed by less than 1% of the cells at two months (page 4, right column). Lamba discloses (Discussion, right column) other reports showing that manipulations of the Wnt and nodal resulted in an increase in the number of colonies expressing Crx and manual selection of floating sphere also resulted in an increase in the number of cells expressing Crx. Therefore, altering the culture conditions and agents influences the development of mature photoreceptor cells

C. The state of the art: Lamba (PLos ONE) discloses production of mature photoreceptor cells from stem cells by culturing stem cells in agents known to induce differentiation into photoreceptor cells and determining developmental stage by expression of markers. Lamba also discloses transplantation of the ES cell derived photoreceptor cells and that the transplanted cells restore light responses in CRX-/- mice (page 6, right column, Discussion).

D. The level of one of ordinary skill in the art: one of ordinary skill in the art is usually a medical doctor or a Ph.D.

E. The level of unpredictability in the art: the level of unpredictability is high. 
Lamba discloses reports showing that other protocols used for retinal differenti-ation of ES cells can be used for iPS cells derived either from mouse or human to direct their differentiation to retinal cells (page 6, right column, Discussion) but that in all cases there is variability in the response of a particular iPSC line to the induction protocol.

F,G. The amount of direction provided by the inventor and working example: The inventors have failed to provide guidance disclosing how to obtain mature photoreceptor cells under any culture conditions which do not include being cultured in at least nicotinamide in step A followed by culture (step B) in either NIC +bFGF + CHIR or with NIC + IWR1e + HSA (as disclosed on page 38, lines 1- 11). 

H. The quantity of experimentation needed: due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for a method of generating mature photoreceptor cells by methods other than at least nicotinamide in step A followed by culture (step B) in either NIC +bFGF + CHIR or with NIC + IWR1e + HSA.

II.	This rejection is directed to claims 61 and 62, a method of treating a retinal disease or disorder in a subject.

Claims 61 and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for transplantation and engraftment of the transplanted cells in the sub-retinal space of adult rodents does not reasonably provide enablement for treatment of retinal diseases or disorders in human subjects. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

Claim 61 recites: method of treating a retinal disease or disorder in a subject in need thereof comprising, administering a therapeutically effective amount of the population of photoreceptor cells of claim 60 to the subject thereby treating the retinal disease or disorder.

Applicant’s specification discloses (page 42, lines 14- 19) sub-retinal transplantation and engraftment of the transplanted cells in the sub-retinal space of adult rodents. The specification discloses the cells migrated into different retinal layers and that the results demonstrate that the transplanted hESC-derived photoreceptor cells expressed markers of mature rods and cones photoreceptors (Figure 69 figure legend). Applicants’ specification fails to disclose treating a retinal disease or disorder in human subjects or in non-rodent animals. The specification is not enabling for the scope of the claims directed to subjects other than rodents such as humans and non-rodent animals.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based
on the content of the disclosure.

A. The breadth of claims: claim 61 is directed to a method treating a retinal disease or disorder in a subject in need thereof. The claim is very broad, encompassing a wide variety of retinal diseases and disorders (see, as recited in claim 62, for example) and a wide variety of subjects, including humans, other mammals and non- mammalian animals.

B. The nature of the invention: the nature of the invention is unpredictable. The ability to treat a retinal disease or disorder depends on factors such as host age and donor age. The document Santos-Ferreira (“Rebuilding the Missing Part-A Review on Photoreceptor Transplantation,” Frontiers in Systems Neuroscience 10 Article 105 January 2017) (Santos-Ferreira) discloses transplanted photoreceptors have a higher survival and integration rate when the donors have an optimal age (page 3, left column, second full paragraph) and that integration rates varied depending on the host's age: elderly hosts were more permissive for potential cell integration when compared to younger counterparts, reflecting the influence of the host environment on transplantation outcome (page 3, right column, top paragraph).

C. The state of the art: the document Santos-Ferreira discloses a major limitation to achieving significant functional improvement might be the low number of integrating donor cells and that  to increase the total number of integrated cells two approaches are followed: manipulation of the donor cells/ transplantation technology and second, modification of the recipient retinas (page 3 night column, second full paragraph}.

D. The level of one of ordinary skill in the art: one of ordinary skill in the art is usually a medical doctor or a Ph.D.

E. The level of unpredictability in the art: the level of unpredictability is high. Sanios-Ferreira discloses a major limitation to achieving significant functional improvement might be the low number of integrating donor cells and that to increase the total number of integrated cells two approaches are followed: manipulation of the donor cells/ transplantation technology and second, modification of the recipient retinas (page 3, right column, second full paragraph).

F,G. The amount of direction provided by the inventor and working examples: the inventors have failed to provide guidance disclosing how to treat retinal diseases or disorder in subjects other than rodents.

H. The quantity of experimentation needed: due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for treatment of retinal diseases or disorders in subjects other than rodents.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 43, 44, 46, 47, 50, 52-54, 57, 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (of record) in view of Idelson (of record) and German (of record).

Zhang discloses culturing pluripotent human embryonic stem cells (hESCs) [0015] (claim 1) in a medium comprising (figure 1a) IWP2 (a Wnt inhibitor), LDN193186 (inhibitor of BMP type receptors), [0034] and SB431542 (a GSK inhibitor and a TGFB superfamily inhibitor, [0034]) to obtain human progenitor retinal stem cells (hpRSCs) (as demonstrated by PAX and LHX2 expression, figure 1b) and further culturing to differentiate the hpRSCs to RPEs (retinal pigment epithelial) cells in the presence of nicotinamide [0010] and/or Activin A.  Zhang also discloses [0009], [0018] photoreceptor induction (the claimed “culturing under conditions that generate photoreceptor cells” (PREs))  as evidenced by detection of recoverin and rhodopsin [0018] (claim 43, part b).
 Zhang discloses differentiating the hpRSCs (human progenitor retinal stem cells) to photoreceptor cells and that the culturing is for about 7 days or longer [0089] or for 6 days [0086], both values falling within the claimed range of “at least 3 days” (claim 43, the claimed “at least 3 days”).
Zhang discloses [0110] the nicotinamide concentration can be 10 mM, a value falling within the range of “at least 0.5 mM” (claim 44). Claim interpretation: for purposes of this Office Action, the nicotinamide of claim 44 is considered to refer to the media in part a of claim 43.
Regarding claims 46 and 47, Zhang discloses [0138] culturing hpRSCs (human progenitor retinal stem cells)  to produce photoreceptor cells and isolating the photoreceptor cells (claim 46). Because Zhang discloses administration of the cells in a sufficient amount (for treatment purposes), Zhang discloses the photoreceptor cell population was expanded (claim 47).
Regarding claims 52, 53, Zhang discloses utilization of inhibitors of Activin A [0088], [0090], [0093], thereby disclosing the claimed “the medium is devoid of activin A [0088].” Activin A is a member of the TGFB superfamily. A medium devoid of Activin A would also be devoid of a member of the TGFB superfamily (claim 53).
Regarding claim 54, Zhang discloses the hpRSCs (human progenitor retinal stem cells) may be cultured in a medium with nicotinamide OR activin A [0100], thereby disclosing the condition wherein the medium is substantially devoid of activin A and the claimed condition “the method.. being effected in the absence of a member of the TGFB superfamily which allows differentiation into photoreceptor cells.”
Regarding claim 58, Zhang discloses culturing eye field retinal stem cells (the claimed “(a) culturing stem cells in a medium”) in nicotinamide and/or activin A (figure 1a), thereby disclosing the claimed “medium of step (a) is devoid of Wnt inhibitor, FGF, HSA, IGF and/or GSK inhibitor.”
Zhang discloses a photoreceptor cell population obtained by the method of claim 43 (claim 60) which is the claimed “generating photoreceptor cells by culturing stem cells in a medium comprising nicotinamide under conditions that generate photoreceptor cells.”  Zhang discloses [0131] the photoreceptor cells in a hydrogel (the claimed “composition” and the claimed “pharmaceutically carrier;” claim 60) for administration to a subject to treat retinal degeneration [0127] (claim 60).
Zhang differs from the claims in that the document fails to disclose culturing the photoreceptor cells generated in step a in a medium comprising a combination of at least 3 agents selected from a GSK3 inhibitor, a Wnt inhibitor, bFGF, HAS or IGF (the second issue). 
However, Idelson and German cure the deficiency.
German discloses RPE cells release several well-established survival factors, such as fibroblast growth factor (FGF) 1, 2, and 5 (“FGF;” claim 43, part b); ciliary neurotrophic factor;  transforming  growth  factor-beta; IGF1 (“insulin-like growth factor (IGF);” claim 43, part b); vascular endothelial growth factor; and pigment epithelium-derived factor which protect photoreceptors (page 3503, right column, top paragraph). 
Idelson discloses (Abstract) that in the presence of nicotinamide, factors from the TGFB superfamily, which presumably pattern RPE development during embryogenesis, further direct RPE differentiation and that the RPE cells, when cultured in presence of nicotinamide for 8 weeks, differentiated into photoreceptor cells as evidenced by their expression of CHX10 (figure 2A).
It would have been obvious to one of ordinary skill to modify the Zhang culture method by culturing the photoreceptor cells obtained from step a in media comprising bFGF, IGF and a GSK3 inhibitor as suggested by Zhang (GSK3 inhibitor) and German (FGF and IGF) and nicotinamide (Idelson) in view of the teachings of German that the factors IGF and FGF produced by RPE cells protect photoreceptor cells (claim 43, part b) (claim 50, (ii) nicotinamide and bFGF: (iii) nicotinamide and IGF) (claim 43, part b).
One of ordinary skill would have had a reasonable expectation of success in culture the photoreceptor cells obtained from step a in the culture media of step b in view of the teachings of German that the IGF, FGF factors protect photoreceptor cells.
One of ordinary skill would have been motivated to culture the photoreceptor cells in media comprising NIC, FGF, IGF and a GSK3 inhibitor in order to protect photoreceptor cell survival and growth. 

2.	Claims 48, 49, 55, 56, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, German and Idelson above as applied to claims 43, 44, 46, 47, 50, 52-54, 58 and 60 above and further in view of Reubinoff et al (US 2015/0010922) (Reubinoff)(of record).  
The teachings of Zhang, German and Idelson above are incorporated herein in their entirety.
Zhang, German and Idelson differ from the claims in that the documents fail to disclose non-adherent culture conditions. However, Reubinoff cures the deficiency. Reubinoff discloses method for differentiation of hESCs to RPE cells [0088]. 
Regarding claims 48 and 49, Reubinoff discloses [0097] a two stage culturing system comprising nicotinamide in both stages (suspension culture) [0099], thereby disclosing the claimed “culturing is effected under non-adherent conditions.”
Regarding claim 55, Reubinoff discloses the hESCs (stem cells) can be cultured in a feeder cell conditioned medium by being cultured on feeder fibroblasts [0086].
Regarding claim 56, Reubinoff discloses feeder free cultures where the cells are grown on laminin [0083], [0084].
Regarding claim 59, Reubinoff discloses [0081] human ESC cells can be cultured on a feeder cell layer of human cord fibroblasts and ES cells cultured in that manner would be cultured in conditioned medium from human cord fibroblasts.
One of ordinary skill would have been motivated to modify the method of Zhang, German and Idelson by culturing the ESCs (in the form of embryoid bodies EBs) and RPE cells under nonadherent culture conditions as taught by Reubinoff in order to more easily purify hESCs/EBs [0088] or RPE cells from mixed cell populations by fluorescence activated cell sorting [0045], an improvement over the usual mechanical dissection taught by Reubinoff [0006].
One of ordinary skill would have had a reasonable expectation of success in obtaining hESCs/EBs or RPE cell populations from cells cultured in suspension culture in view of the teachings of Reubinoff that suspension culture is successful for both stages.
One of ordinary skill would have been motivated to culture the ESCs and RPE cells under nonadherent conditions in view of the teachings of Reubinoff [0006] that the usual method of obtaining RPE cells by mechanically dissecting and isolating the cells on the basis of their pigmentation is operator dependent, work intensive, depends on subjective judgment, inconsistent, inaccurate and cannot provide pure populations of pigmented cells.

4. 	Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Lamba (of record) (Lamba) in view of Zhang, Idelson and German as applied to claims 43, 44, 46-50, 52-56, 58-60 above. The teachings of Zhang, Idelson and German above are incorporated herein in their entirety.

Lamba discloses (Summary) that transplantation of hESC derived photoreceptor cells restores some visual function in Crx deficient mice (title). Lamba discloses (Summary) that retinal cells derived from human ESCs will migrate into mouse retinas following intraocular injection, settle into the appropriate layers, and express markers for differentiated cells, including both rod and cone photoreceptor cells and that after transplantation of the cells into the subretinal space of adult Crx-/-mice (a model of Leber’s Congenital Amaurosis) (the claimed “lebers congenital amaurosis,” claim 62), the hESC-derived retinal cells differentiate into functional photoreceptors and restore light responses to the animals. Lamba also states that previous results have shown that mouse photoreceptors incorporate effectively in adult retina when transplanted to the subretinal space (page 75, left column, top paragraph).
Lamba differs from the claims in that the document fails to disclose administration of photoreceptor cells produced by the method of Zhang for treating a retinal disease or disorder. However, Zhang, Idelson and German cures the deficiency.
Regarding claims 61 and 62, Zhang discloses administration of isolated photoreceptors produced by his method and administration to the eye of a subject in a sufficient amount so as to treat the retinal degeneration [0138].
It would have been obvious to one of ordinary skill to modify the method of Lamba by administering the Zhang/Idelson/German photoreceptor cells to a subject having a retinal disease or disorder in view of the teachings of Lamba that administration of photoreceptor cells when transplanted into the sub-retinal space of visually deficient (CRX-/-) mice restored some light response and Zhang that administration of cells to the eye treated retinal degeneration. 	
One of ordinary skill would have had a reasonable expectation of success of treating a retinal disease or disorder in view of the teachings of Lamba that mature retina can incorporate new transplanted photoreceptors into preexisting circuity (page 76, bridging paragraph) and that mouse photoreceptors incorporate effectively in adult retina when transplanted to the subretinal space (page 75, left column, top paragraph).
One of ordinary skill would have been motivated to treat a retinal disease by transplanting the Zhang photoreceptor cells in view of the teachings of Lamba that administration of photoreceptor cells when transplanted into the sub-retinal space of visually deficient (CRX-/-) mice restored some light response.

Response to Arguments

	Applicant’s arguments, filed 03/14/2022, have been considered but not found persuasive.
	1.	Applicants argue (35 USC 101 rejection, claim 60):
The Office has rejected claim 60 as allegedly being directed to a judicial exception without significantly more. Specifically, The Office states “the claimed population is described by function only and photoreceptor cell populations having that function are taught in the art for the same purpose.”

Applicants respectfully disagree. However, in an effort to advance prosecution, claim 60 has been amended to specify that the claimed cell population, along with a pharmaceutically acceptable carrier, forms a composition intended for use in treating a retinal disease or disorder.

For at least these reasons, withdrawal of the pending rejection under 35 U.S.C. §101 is respectfully requested.

	In reply and contrary to the arguments, the amendments to claim 60 do not overcome the rejection. The claimed “composition for use in treating a retinal disease or disorder” and the presence of the photoreceptor cells in a “pharmaceutically acceptable carrier” do not change the structural characteristics of the photoreceptor cell population. 

	2.	Applicants argue (35 USC 112 rejection, claims 61 and 62): 	
	Applicants respectfully disagree. The application states that “Subjects which may be treated include primate (including humans), canine, feline, ungulate (e.g. , equine, bovine, swine (e.g., pig)), avian, and other subjects. Humans and non-human animals having commercial importance (e.g. , livestock and domesticated animals) are of particular interest. Exemplary mammals which may be treated include, canines; felines; equines; bovines; ovines; rodentia, etc. and primates, particularly humans. Non-human animal models, particularly mammals, e.g. , primate, murine, lagomorpha, etc. may be used for experimental investigations.”

Furthermore, regarding the use of rodents to enable transplantation and engraftment in human subjects, it has been recognized that the enablement requirement may be met by animal tests or in vitro data. See MPEP §2164.02: “An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention.”. This general rule has been elaborated in various situations, e.g., Scott v. Finney, 34 F.3d 1058, 1063 (Fed. Cir. 1994) (“Testing for the full safety and effectiveness of a prosthetic device is more properly left to the Food and Drug Administration. Title 35 does not demand that such human testing occur within the confines of Patent and Trademark Office proceedings.”).


	In reply and contrary to the arguments, applicants have not presented any data showing treatment of a retinal disease or disorder in humans or nonrodent animals. Applicant’s specification discloses (page 42, lines 14- 19) sub-retinal transplantation and engraftment of the transplanted cells in the sub-retinal space of adult rodents. The specification discloses the cells migrated into different retinal layers and that the results demonstrate that the transplanted hESC-derived photoreceptor cells expressed markers of mature rods and cones photoreceptors (Figure 69 figure legend).  Applicants’ specification fails to disclose treating a retinal disease or disorder in human subjects or in non-rodent animals.

	3.	Applicants argue (rejection under 35 USC 103):

Zhang fails to disclose a second culture step that includes three or more agents selected from those in amended claim 43.

Idelson and German fail to remedy the deficiencies of Zhang. Idelson fails to teach culturing cells a medium containing nicotinamide as well as at least three agents selected from a GSK3 inhibitor, a Wnt inhibitor, bFGF, HSA, or IGF. Idelson teaches only that culturing cells in the presence of nicotinamide and TGF beta superfamily factors direct RPE differentiation (see Abstract of Idelson). Furthermore, Idelson teaches away from the claimed invention, as claims 53-54 recite culturing the cells in a medium that does not contain a TGF beta superfamily member while Idelson teaches that the TGF beta superfamily members direct RPE differentiation. German discloses well-established survival factors such as FGF released by RPE cells (see pg. 3503 of German), however German does not teach or suggest culturing cells in a medium containing nicotinamide as well as at least three agents selected from a GSK3 inhibitor, a Wnt inhibitor, bFGF, HSA, or IGF. Therefore, one of skill in the art would have no reasonable expectation of success in combining the medium of Zhang with the media described by Idelson nor German to arrive at the claimed culture method. For at least these reasons, withdrawal of the rejection is respectfully requested.

	In reply and contrary to the arguments, new grounds of rejection are set forth above to address the amendments to the claims.  Applicants are arguing the references individually and not the rejection as a whole as writtten. Further, claim 43 does not recite NIC in part b.
It would have been obvious to one of ordinary skill to modify the Zhang culture method by culturing the photoreceptor cells obtained from step a in media comprising bFGF, IGF and a GSK3 inhibitor as suggested by Zhang (GSK3 inhibitor) and German (FGF and IGF) in view of the teachings of German that the factors IGF and FGF produced by RPE cells protect photoreceptor cells. One of ordinary skill would have been motivated to culture the photoreceptor cells in media comprising NIC, FGF, IGF and a GSK3 inhibitor in order to protect photoreceptor cell survival and growth. 

4.	Applicants argue:
While Reubinoff recites that “optionally, the first and second stage are effected in suspension,” this is referring to the culture of embryoid bodies or neurospheres. Later stages of differentiation include “aggregates seeded on an adherent substrate.” (see paragraph [0088] of Reubinoff) Conversely, the claimed method does not include embryoid bodies in suspension, but rather hESCs differentiated to photoreceptor cells under non-adherent conditions throughout differentiation.

	In reply and contrary to the arguments, claim 43 does not specify the intermediate stages between hESC and the obtained photoreceptor cells. And applicant’s specification figure 1 is a schematic representation of a method of generating spheroid bodies, an aggregate of cells, as are embryoid bodies.

	5.	Applicants argue:
Claims 61 and 62 depend from claim 60, which depends from amended claim 43, and amended claim 43 is not obvious over Zhang, Idelson, and German as described above. Furthermore, amended claim 60 recites “A composition for use in treating a retinal disease or disorder comprising a population of photoreceptor cells obtainable according to the method of claim 43 and a pharmaceutically acceptable carrier.” As stated on page 19 of the Office Action, Lamba differs from the claims in that the document fails to disclose administration of photoreceptor cells for treating a retinal disease or disorder. Zhang, Idelson, and German fail to remedy this deficiency as described above.

	In reply and contrary to the arguments, as stated above, it would have been obvious to one of ordinary skill to modify the method of Lamba by administering the Zhang/Idelson/German photoreceptor cells to a subject having a retinal disease or disorder in view of the teachings of Lamba that administration of photoreceptor cells when transplanted into the sub-retinal space of visually deficient (CRX-/-) mice restored some light response and Zhang that administration of cells to the eye treated retinal degeneration. 	
One of ordinary skill would have had a reasonable expectation of success of treating a retinal disease or disorder in view of the teachings of Lamba that mature retina can incorporate new transplanted photoreceptors into preexisting circuity (page 76, bridging paragraph) and that mouse photoreceptors incorporate effectively in adult retina when transplanted to the subretinal space (page 75, left column, top paragraph).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632